NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                              JUN 29 2017
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
RONALD D. SCHLEIS,                               No.    15-16039

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02045-JJT

 v.
                                                 MEMORANDUM*
NANCY BERRYHILL, Acting
Commissoner Social Security

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                      John J. Tuchi, District Judge, Presiding

                        Argued and Submitted June 14, 2017
                             San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges, and PIERSOL,** District
Judge.

      Ronald Schleis (“Schleis”) appeals the district court’s decision remanding

for further proceedings in Schleis’ action for disability insurance benefits under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Lawrence L. Piersol, United States District Judge for
the District of South Dakota, sitting by designation.
Title II of the Social Security Act. Schleis argues that the district court erred when

it declined to remand for an award of benefits because there are no outstanding

issues to be resolved and thus the credit-as-true rule is satisfied. See Garrison v.

Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Reviewing the district court’s decision

to remand for further proceedings for abuse of discretion, Treichler v. Comm’r of

Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014), we affirm.

      As articulated in Garrison, the credit-as-true rule can be applied when three

conditions are met:

      (1) the record has been fully developed and further administrative
      proceedings would serve no useful purpose; (2) the ALJ has failed to
      provide legally sufficient reasons for rejecting evidence, whether
      claimant testimony or medical opinion; and (3) if the improperly
      discredited evidence were credited as true, the ALJ would be required to
      find the claimant disabled on remand.

Garrison, 759 F.3d at 1020. Here, the first condition of the credit-as-true rule is

not satisfied because the record has not been fully developed concerning the extent

of Schleis’ woodworking and artistic metal work hobbies, and the reasons Schleis’

doctors did not suggest surgery. Therefore, the district court did not abuse its

discretion in remanding for further proceedings. Remand to the ALJ will be on an

open record. Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir. 2015) (finding

that “significant factual conflict in the record [exist] that should be resolved



                                            2
through further proceedings on an open record before a proper disability

determination can be made by the ALJ in the first instance”).

      Schleis also challenges the ALJ’s decision to assign “little weight” to the

opinions of treating physician Dr. Matthew Duke, D.O. We review the ALJ’s

decision de novo and analyze whether the ALJ’s decision was free of legal error

and supported by substantial evidence. Harman v. Apfel, 211 F.3d 1172, 1174 (9th

Cir. 2000); Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996).

      Here, the ALJ concluded that Dr. Duke’s opinion in a September 2011

medical assessment was not confirmed by his treating records. In viewing the

record as a whole, we conclude that the ALJ assigned “little weight” to the

opinions of Dr. Duke for specific reasons supported by substantial evidence. The

district court’s affirmance of that portion of the ALJ’s decision is therefore

affirmed.

      AFFIRMED.




                                           3